Appellant was convicted of the offense of violating the prohibition laws by having whisky in his possession. Everything in connection with the arrest, trial, and conviction of the appellant seems to have been conducted in the regular and lawful way. True, the methods used by the officers in going to the appellant's sickroom, where he had been confined for some days, in the nighttime, without a search warrant, seem harsh and uncalled for. But such matters do not, and cannot, address themselves to the courts. It is our province to simply pass upon the legality of the conviction of the defendant.
Whether or not the officers had a search warrant at the time of going to appellant's room and procuring the whisky, for the possession of which the prosecution was instituted against appellant, was immaterial. *Page 335 
Banks v. State, 207 Ala. 179, 93 So. 293, 24 A.L.R. 1359. The sole issue in the case was, whether or not the appellant was in possession of the whisky found in his room by the officers. The court has, sitting in banc, read the entire evidence in the case, and we are of the opinion that under the testimony of the defendant, while testifying as a witness in his own behalf, he was guilty as charged. Errors, therefore, if any there were, in the rulings on the admission or rejection of testimony, were without harm to defendant. It was immaterial what physical condition he was in.
It was error to refuse permission to defendant's counsel to argue the evidence to the jury, even after the general affirmative charge had been rightfully given in favor of the state. Section 6, Const. 1901. But where, as here, the jury imposed the minimum penalty prescribed by law for the offense charged, and where the testimony given by defendant himself showed conclusively his guilt, it is evident that appellant suffered no injury from the refusal of such permission, and the judgment will not be reversed on that account. Dorough v. Ala. Power Co., 200 Ala. 605, 76 So. 963; Supreme Court rule 45.
The jury could not lawfully have returned any verdict imposing any less penalty upon the defendant than the one they imposed, no matter how many arguments they may have been allowed to hear.
We find no prejudicial error in the record, and the judgment is affirmed.
Affirmed.